Citation Nr: 1633660	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-01 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.M.K., Counsel






INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.  He also served in the Army National Guard with various periods of unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) between June 1981 and November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

When this issue was before the Board in August 2012, the Veteran's representative was the North Carolina Division of Veterans Affairs (NCDVA).  By way of August 2013 correspondence, the Veteran requested to remove NCDVA as his representative, as he would be representing himself.  Subsequently, in October 2013, the Veteran appointed The American Legion as his representative.  The Veteran has not revoked the American Legion's general power of attorney, but in a May 2016 memorandum, a representative from the American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a subsequent May 2016 letter, the Board inquired if the Veteran wished to appoint a new representative.  As he has not appointed a new representative, and the American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as the Veteran's representative.

When this case was most recently before the Board in July 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In the July 2014 remand, the Board noted that in October 2013 the Veteran submitted a claim for nonservice-connected pension and aid and attendance.  Such issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been processed using the electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This matter was perfected to the Board in a January 2011 VA Form 9.  While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with or after submission of a substantive appeal, this provision is only applicable to cases where the substantive appeal was filed on or after February 2, 2013, and does not apply to VA-generated evidence, such as VA examination reports or VA treatment records.  38 U.S.C.A. § 7105(e) (West 2014).  Evidence added to the record includes VA treatment records and a January 2015 VA examination report.  As there is no indication that the Veteran has specifically waived initial AOJ adjudication of this newly added relevant evidence, a remand is required for the AOJ to consider the new VA-generated evidence and issuance of a supplemental statement of the case (SSOC).

In addition, in the July 2014 remand, the Board directed that the AOJ, following receipt of any relevant service personnel or service treatment records, prepare a summary of any verified date(s) of active duty and ACDUTRA for the Veteran's period of service in the Army National Guard from June 1981 to November 1992, to include the Veteran's period of service in Honduras in the late 1980's.  While the AOJ contacted pertinent agencies to request the Veteran's service personnel and treatment records as well as verify his dates of service, and additional service records were obtained, the AOJ did not prepare a summary of the requested information as requested by the Board.  Therefore, to the extent possible, such should be accomplished on remand.

Moreover, the Board again notes that the Veteran reported that he was hospitalized at Holly Hill Hospital during the late 1980's due to his anxiety.  In the August 2012 and July 2014 Board remands, the AOJ was directed to obtain those records, or if they were not obtained, to notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

Historically in October 2012, the AOJ sent a letter with a signed authorization form from the Veteran to Holly Hill Hospital; no response is of record.  Subsequent to the Board's remand in July 2014, the Veteran submitted a statement in September 2014, noting the address of this facility.  Upon review of the claims file, no records from that facility appear to be associated with the Veteran's electronic file nor does it appear that a negative response was received.  As such, on remand, another attempt to obtain records from such facility should be made

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  To the extent possible, the AOJ should prepare a summary of active duty and ACDUTRA for the Veteran's period of service in the Army National Guard from June 1981 to November 1992, to include the Veteran's period of service in Honduras in the late 1980's; and associate it with the electronic claims file.
 
2.  After obtaining any necessary authorization forms, attempt to obtain records from the Holly Hill Hospital in or around the late 1980s.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the August 2013 SSOC.  If the claim remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


